Citation Nr: 1138953	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  05-25 163	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri




THE ISSUE

Entitlement to service connection for a back disability.





ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1985 to May 1988.  Thereafter, it appears that he served in the Naval Reserve until December 1993.  He also reports serving in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  

In his August 2005 substantive appeal, the Veteran requesting a hearing before a member of the Board.  However, he failed to report to his hearing scheduled in April 2007.  The Veteran has not provided good cause for his failure to report or requested another hearing.  Accordingly, his request is deemed withdrawn.

The Board remanded the matter for further development in July 2007, October 2009, and April 2011.  Most recently in April 2011, the Board remanded for the RO to contact the VA Service Medical Record Center and to obtain a VA opinion addendum.  As will be discussed below, it appears that the VA Service Medical Record Center is now at the same location as the Records Management Center and because a response has been received from the Records Management Center, the need to obtain a response from the VA Service Medical Record Center is moot.  Also, an addendum was received in April 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.
2.  A back disability has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

A back disability was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2003.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in December 2003.  In an August 2007 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Any defect in the timing of the notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  With regard to the service treatment records, his November 1984 entrance examination and report of medical history were located in his service personnel records that were associated with the claims file in October 2009.  The Veteran's Navy Reserve records are also of record.  However, despite an exhaustive search effort, the remainder of the service treatment records are unavailable.  Below is a summary of the efforts VA undertook to obtain these records.  

A December 2003 response from the National Personnel Records Center (NPRC) reflected that there were no service treatment records at Code 13, which corresponds to the Adjutant General.  In January 2005, the Records Management Center (RMC) responded that they did not have the Veteran's records.  In a January 2005 letter, the Veteran was informed that his service treatment records were unavailable and he was provided with a list of other sources that might support his claim that VA could consider.  A formal finding of unavailability was associated with the claims file in May 2005 and the Veteran was told to provide any service treatment records in his possession.  

In July 2007, the Board remanded for further attempts to locate the Veteran's records.  Pursuant to that request, the Naval Reserve Personnel Center in New Orleans, Louisiana, responded in September 2007 that the requested medical records were no longer maintained at that command and instructed that the request should be forwarded to the VA Service Medical Record Center.  In May 2008, VA sent a letter to the VA Service Medical Record Center requesting the Veteran's service treatment records.  However, in June 2008, the VA Records Management Center returned a copy of the May 2008 letter addressed to the VA Service Medical Record Center to the RO with an attachment stating that the attached letter was forwarded to their office in error and that the Veteran's file was located at the regional office.  The Board notes that it appears that the VA Records Management Center misinterpreted the intent of the May 2008 letter as the June 2008 response indicates that the requested information was the Veteran's claims file.  Therefore, as it did not appear that a response had been received from the VA Service Medical Record Center (which the Board notes was located at a different post office box than the VA Records Management Center), in October 2009 and April 2011, the Board remanded for another attempt to contact the VA Service Medical Record Center to obtain the Veteran's service treatment records.  

In April 2011, the RO attempted to contact the VA Service Medical Record Center but it appears that the request was returned to the RO.  In July 2011, the RMC responded that they had conducted several searches of their facility but were unable to locate any service treatment records.  In August 2011, a formal finding of unavailability was associated with the claims file and the Veteran was told that his records had not been located, the attempts made to locate them, and was once again advised of the information he could submit that might substitute.  

The Board concludes that VA has made reasonable efforts to obtain the Veteran's complete service treatment records.  The Board observes that it appears that the RMC and VA Service Medical Record Center are now at the same location.  See M1-1MR, Part III, Subpart iii, Chapter 2, Section A, 4, g.  Thus, the negative responses from the RMC dated in January 2005 and July 2011 are sufficient for VA to conclude that the Veteran's records are unavailable.  Further, the Veteran was informed of such and provided with options of other records to submit that can substitute for service treatment records.  Accordingly, the Board finds that VA has complied with the duty to assist with regard to obtaining the Veteran's service treatment records.  38 C.F.R. § 3.159(c)(2), (e).  

A VA examination was obtained in November 2010 and an addendum was obtained in April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran throughout the course of this appeal by providing them with a May 2005 SOC (statement of the case) and September 2009, February 2011, and August 2011 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disability.  The Veteran contends that he was treated for his back while in the Navy.  He added that since his separation from service, he does not seek treatment unless his back has been a problem for months but mostly self-treated his symptoms with muscle relaxers, Motrin, and hot soaks.  

As previously discussed, the Veteran's service treatment records are largely unavailable except for his November 1984 examination and report of medical history that reflected no back related complaints.  The Veteran's Naval Reserve medical records dated from 1989 to 1992 are absent for complaints, treatment, findings, or diagnoses of a back disability.  There was no indication of a back disability on the July 1989 examination or report of medical history, nor was there any indication or report on the October 1991 examination and report of medical history.  Thus, there was no showing of a back disability in the Veteran's military or Reserve service records.

The first objective evidence of back complaints was in a March 1993 private record from K.C.&A.C.  The Veteran reported that his back went out the day before after moving a couch.  He stated that this usually occurs about once a year.  There was a history of back problems.  Acute L/S strain was observed.  A March 2000 record stated that he had back pain on and off for years.  An x-ray report reflected mild joint degeneration of the lumbar spine.

In January 2010, the Veteran had a VA examination.  The Veteran reported that his lumbar condition began in 1986.  In 1986, he strained his back carrying a heavy object but recovered from this incident.  He recalled falling in Japan on an exercise on wet terrain in 1987-1988 from which he recovered.  The Veteran recalled certain activities that would aggravate his back more and more as time went on.  He recalled some degree of soreness and stiffness at the time of his separation from active duty and believed he indicated recurrent back pain.  He did not recall any special incidents during his Reserve service.  The examiner was unable to render an opinion because at that time, it was unclear whether all the Veteran's available service records had been obtained.  

In November 2010, the examiner provided an addendum to his January 2010 examination report.  The examiner opined that it was less likely as not that the Veteran's current back condition was caused by or a result of his service experiences.  The examiner observed that there were no service treatment records for the period in question and that the incidents claimed by the Veteran are not of record.  He added that the July 1989, August 1990, and October 1991 examinations fail to reveal any active complaint or examination abnormality to suggest an ongoing back problem.  The examiner referenced the March 1993 and March 2000 records.  The examiner commented that x-ray findings do not in and of themselves suggest any injury related problems.  Degenerative changes are seen in as many as 50 percent of the population asymptomatic or symptomatic by their forties so the Veteran's current findings are not unusual for his age.  The examiner stated that in the absence of active duty evidence of an injury and normal examinations on three occasions after his active duty period it is hard to ascribe his current more persistent symptoms to his service experience of record.  The 1993 back pain appeared to be intermittent lumbar strain.

In April 2011, the Board remanded for the examiner to clarify whether he considered the Veteran's complaints of back pain during service as the Board determined his reports were competent and credible.  An addendum was provided in April 2011 by the same examiner.  The examiner stated that he considered the Veteran's statements at the time of his November 2010 addendum.  The examiner indicated that the weight of the Veteran's statements were limited because there was no accompanying clinical history, examination, or x-ray data from the time in question.  It prevents the full consideration of all the biomechanical aspects of the event in question that can shed light on the likelihood of long term sequelae due to absence of that detail.  There is nothing about a back pain episode after heavy lifting to suggest the probability of chronicity.  There is nothing about a fall that stuns one so they cannot get up without help that compels chronicity or long term sequelae.  Other historical features or examination findings might have done so.  As the examiner could not consider those as being present or not under the circumstances, they become moot.  The key point made in the opinion is not that the back pain episodes did not occur but rather were they a part of a chronic back problem or isolated episodes with recovery between.  The examiner felt that the evidence suggested these to be isolated episodes with recovery.  Furthermore, the historical data after his discharge supports the fact that he had episodic events.  The private records suggested brief episodes until a more chronic event took place in 2000.  Thus, even with consideration of the Veteran's statements, the examiner did not change his opinion.  

The Board affords the VA examiner's April 2011 opinion great probative value.  The opinion is based on consideration of the Veteran's statements, examination of the Veteran, and review of the available medical records pertaining to his claim.  The examiner explained the limitations of rendering an opinion without in-service documentation, even though he considered and accepted the Veteran's recollections of his in-service back injuries.  Further, the examiner's conclusion that the Veteran's in-service back complaints were episodic as opposed to chronic is supported by the Veteran's own recollections that he recovered between incidents.  Accordingly, the Board affords the opinion great probative value and finds it persuasive.  

Although the Veteran is competent and credible to report that he fell during service, that his back hurt after heavy lifting, and that he experienced back pain on and off since 1986, he is not competent to relate that back pain to his current diagnosis as that is a medical question.  Further, he is not competent to relate falling and heavy lifting during service to his current back disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, the evidence does not indicate that the Veteran has a back disability that is causally or etiologically related to his military service.  Additionally, the evidence does not support service connection by a presumptive basis because there is no competent evidence showing that the Veteran's back disability manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


